Exhibit 10.5

Execution Version

CONTRIBUTION AGREEMENT

AMONG

MEMORIAL RESOURCE DEVELOPMENT LLC,

MRD HOLDCO LLC

AND

MEMORIAL RESOURCE DEVELOPMENT CORP.



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”), dated as of June 18, 2014, is
entered into by and among Memorial Resource Development Corp., a Delaware
corporation (the “Company”), Memorial Resource Development LLC, a Delaware
limited liability company (“MRD LLC”), and MRD Holdco LLC, a Delaware limited
liability company (“MRD Holdco”).

RECITALS:

WHEREAS, MRD LLC is a wholly-owned subsidiary of MRD Holdco;

WHEREAS, the Company is a wholly-owned subsidiary of MRD LLC;

WHEREAS, MRD LLC owns the following interests (collectively, the “Subject
Interests”):

 

  •   A 100% membership interest in Black Diamond Minerals, LLC, a Delaware
limited liability company (“Black Diamond”);

 

  •   A 100% membership interest in Classic Hydrocarbons GP Co., L.L.C., a Texas
limited liability company (“Classic GP”);

 

  •   A 99.5866% limited partner interest in Classic Hydrocarbons Holdings,
L.P., a Texas limited partnership (“Classic Holdings”);

 

  •   A 99.886% membership interest in WildHorse Resources, LLC, a Delaware
limited liability company (“WHR”);

 

  •   A 100% membership interest in MRD Operating LLC, a Delaware limited
liability company (“MRD Operating”);

 

  •   100 shares (100% of the outstanding) of Memorial Resource Finance Corp., a
Delaware corporation (“MRD Finance”);

 

  •   A 100% membership interest in Memorial Production Partners GP LLC, a
Delaware limited liability company (“MEMP GP”); and

 

  •   A 100% membership interest in Beta Operating Company, LLC, a Delaware
limited liability company (“Beta Operating” and together with Black Diamond,
Classic GP, Classic Holdings, WHR, MRD Operating, MRD Finance and MEMP GP, the
“Subject Entities”);

WHEREAS, MRD LLC currently owns 100 shares of common stock of the Company, par
value $0.01 (the “Existing Shares”);

WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement, MRD LLC desires to contribute the Subject Interests to the Company in
exchange for 128,665,677 additional shares of common stock of the Company, par
value $0.01 (the “Shares”);

 

1



--------------------------------------------------------------------------------

WHEREAS, contemporaneous with the execution and delivery of this Agreement, MRD
LLC will distribute all of the Shares to MRD Holdco; and

WHEREAS, contemporaneous with the MRD LLC’s distribution of the Shares to MRD
Holdco, the Company will cancel the Existing Shares.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties hereto agree as follows:

ARTICLE I.

CERTAIN DEFINED TERMS

“Governmental Authority” means the United States, any foreign county, state,
county, city or other incorporated or unincorporated political subdivision,
agency or instrumentality thereof.

“Party” or “Parties” means the Company, MRD LLC and MRD Holdco, collectively or
individually, as the context requires.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
any court, administrative agency, regulatory body, commission or other
governmental authority, board, bureau or instrumentality, domestic or foreign
and any subdivision thereof or other entity, and also includes any managed
investment account.

“PIK Notes” means the 10.00%/10.75% Senior PIK toggle notes due 2018 issued by
MRD LLC and Memorial Resource Finance Corp. on December 18, 2013.

“PIK Notes Indenture” means the Indenture, dated as of December 18, 2013, as
supplemented by that certain First Supplemental Indenture, dated as of June 9,
2014, among MRD LLC, Memorial Resource Finance Corp., the Company, the
guarantors party thereto and U.S. Bank National Association, as trustee,
relating to the PIK Notes.

“PIK Notes Security Agreement” means that certain Debt Service Reserve Account
Security and Control Agreement, dated as of December 18, 2013, among MRD LLC,
U.S. Bank National Association, as collateral agent and securities intermediary,
and U.S. Bank National Association, as trustee.

“Securities Act” means the Securities Act of 1933, as amended.

“Subject Governing Documents” means the governing documents of the Subject
Entities listed in Exhibit A, each as amended, restated, supplemented and
otherwise modified from time to time.

 

2



--------------------------------------------------------------------------------

“Successor Supplemental Indenture” means that certain Second Supplemental
Indenture dated as of the date hereof, among MRD LLC, Memorial Resource Finance
Corp., the Company, the subsidiary guarantors party thereto and U.S. Bank
National Association, which amends and supplements the PIK Notes Indenture.

ARTICLE II.

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

2.01 Contribution of the Subject Interests. MRD LLC hereby contributes, assigns,
transfers, sets over and delivers to the Company, for its own use forever, all
of its right, title and interest to and in the Subject Interests and the Subject
Governing Documents, in exchange for the Shares.

2.02 Assumption of Obligations. The Company hereby assumes all liabilities, and
agrees to perform all obligations, arising out of the ownership of the Subject
Interests and/or the Subject Governing Documents.

2.03 Issuance of Shares. Contemporaneously herewith, (i) the Company has issued
to MRD LLC the Shares; (ii) MRD LLC has distributed all of the Shares to MRD
Holdco; and (iii) accordingly, for convenience the Company has instructed its
transfer agent to issue the Shares directly to MRD Holdco. MRD Holdco
acknowledges such distribution and such issuance of the Shares.

2.04 Cancellation of Existing Shares. Contemporaneously with MRD LLC’s
distribution of the Shares to MRD Holdco, the Company has cancelled the Existing
Shares. MRD LLC acknowledges such cancellation of the Existing Shares.

2.05 Bound by Company Agreements. The Company hereby agrees to be bound by all
of the terms and provisions of the Subject Governing Documents applicable to an
owner of the Subject Interests.

2.06 Other Matters. MRD LLC hereby acknowledges and agrees that, as a result of
this Agreement, it no longer has any membership, partnership, incentive or other
interest in any Subject Entity and it ceases to be a member, partner or other
owner of any Subject Entity.

ARTICLE III.

ACKNOWLEDGMENTS AND COVENANTS

3.01 Acknowledgments.

(a) Pre-Contribution Transfers. The Parties hereto acknowledge that before the
execution and delivery of this Agreement the following transactions (the
“Pre-Contribution Transfers”) have occurred:

 

  •   WHR sold WildHorse Resources Management Company, LLC to WildHorse
Resources II, LLC;

 

3



--------------------------------------------------------------------------------

  •   Classic Holdings and Classic GP distributed Classic Pipeline & Gathering,
LLC to MRD LLC; and

 

  •   Black Diamond distributed Golden Energy Partners LLC to MRD LLC.

(b) Post-Contribution Transfers. The Parties hereto acknowledge and agree that,
on the date hereof, after the consummation of the transactions specified in
Article II hereof and after the consummation by the Company of its initial
public offering of shares of its common stock, MRD LLC will distribute the
following assets to MRD Holdco:

 

  •   Classic Pipeline & Gathering, LLC;

 

  •   MRD Midstream LLC, MRD Royalty LLC and BlueStone Natural Resources
Holdings, LLC;

 

  •   Golden Energy Partners LLC;

 

  •   5,360,912 subordinated units of Memorial Production Partners LP, a
Delaware limited partnership (“MEMP”), representing an approximate 8.7% limited
partner interest in MEMP;

 

  •   the right to the $50 million of cash to be released from the PIK Notes
Security Agreement in connection with the redemption of the PIK Notes (or, if
the issuance of the Shares occurs on or after June 15, 2014, the right to the
amount remaining in such account plus (in accordance with Section 3.02(c)(ii)
below) the cash received from the Company in reimbursement of the interest paid
from such account on June 15, 2014 in respect of the PIK Notes); and

 

  •   approximately $6.7 million of cash received by MRD LLC in connection with
the sale of Golden Energy Partner LLC’s assets in May 2014.

3.02 Covenants.

(a) Contemporaneously with the execution and delivery of this Agreement, the
Company and MRD LLC shall execute and deliver the Successor Supplemental
Indenture, pursuant to which the Company will assume all of the obligations of
MRD LLC under the PIK Notes, PIK Notes Indenture and the PIK Notes Security
Agreement, and MRD LLC will be discharged and released from all of its
obligations under the PIK Notes Indenture and the PIK Notes.

(b) Contemporaneously with the execution and delivery of this Agreement, the
Company, MRD LLC, U.S. Bank National Association, as collateral agent and
securities intermediary, and U.S. Bank National Association, as trustee, shall
execute and deliver the First Amendment to Debt Service Reserve Account Security
and Control Agreement, pursuant to which the Company agrees to be bound by the
PIK Notes Security Agreement, as amended.

 

4



--------------------------------------------------------------------------------

(c) The Company will (i) in accordance with the PIK Notes Indenture pay interest
on the PIK Notes, if the contribution of the Subject Interests and the issuance
of the Shares occurs before June 15, 2014, or (ii) reimburse MRD LLC (by payment
to its sole member) for the June 15, 2014 interest payment made on the PIK Notes
if the contribution of the Subject Interests and the issuance of the Shares
occurs on or after June 15, 2014.

ARTICLE IV.

FURTHER ASSURANCES

4.01 Further Assurances. From and after the date hereof, and without any further
consideration, MRD LLC agrees to execute, acknowledge and deliver all such
additional assignments, bills of sale, instruments, notices, releases,
acquittances and other documents, and will do all such other acts and things,
all in accordance with applicable law, as may be necessary or appropriate to
(a) more fully assure that the Company owns all of the interests intended to be
transferred by this Agreement or (b) more fully and effectively vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by this Agreement or
intended so to be and more fully and effectively carry out the purposes of this
Agreement.

4.02 Other Assurances. From time to time after the date hereof, and without any
further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable law, as may
be necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

5.01 Representations and Warranties of All Parties. Each Party hereby represents
and warrants severally as to itself that the following statements are true and
correct as of the date hereof.

(a) Formation and Good Standing. Such Party is a corporation or limited
liability company, legally formed, validly existing and, to the extent
applicable, in good standing under the laws of the state of its formation. Such
Party is duly qualified to do business and is in good standing as a foreign
corporation or limited liability company, as applicable, in each jurisdiction
where the character of the properties owned or leased by it or the nature of the
businesses transacted by it requires it to be so qualified.

(b) Authority, Execution and Enforceability. Such Party has full corporate or
limited liability company, as applicable, power and authority to enter into this
Agreement and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized and approved by such Party. Such
Party has duly executed and delivered this Agreement, and this Agreement
constitutes such Party’s legal, valid and binding obligation, enforceable
against it in accordance with its terms (except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by the principles governing the
availability of equitable remedies).

 

5



--------------------------------------------------------------------------------

(c) No Conflicts. Neither the execution, delivery nor performance of this
Agreement by such Party will:

(i) require the approval or consent of any Governmental Authority;

(ii) conflict with or result in the breach or violation of any term or provision
of, or will constitute a default under, or will otherwise impair the good
standing, validity or effectiveness of, any provision of its certificate of
incorporation, certificate of formation, bylaws, limited liability company
agreement or other formation and governing documents;

(iii) result in the breach or violation by it of any term or provision of, or
constitute a default or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any material
agreement to which it is bound or by which its property or business is affected,
except for such defaults (or rights of termination, cancellation or
acceleration) as to which waivers or consents have been obtained; or

(iv) violate in any material respect any federal, state, local or other
governmental law ordinance, or any order, writ, injunction, decree, rule or
regulation of any Governmental Authority applicable to such Party.

5.02 Representations and Warranties of MRD LLC. MRD LLC hereby represents and
warrants that the following statements are true and correct as of the date
hereof.

(a) The Subject Interests are not subject to any purchase option, call option,
right of first refusal, preemptive right or any similar right whatsoever, except
to the extent set forth in the applicable Subject Governing Document.

(b) MRD LLC is the record and beneficial owner of the Subject Interests free and
clear of all liens or encumbrances other than those set forth in the applicable
Subject Governing Documents. MRD LLC does not own any interest of any kind or
character in the Subject Entities other than the Subject Interests being
contributed to the Company hereby.

(c) Except to the extent set forth in the applicable Subject Governing
Documents, there are no rights or contracts (including options, warrants, calls
and preemptive rights) obligating MRD LLC (A) to issue, sell, pledge, dispose of
or encumber any of the Subject Interests or any securities convertible,
exercisable or exchangeable there into or (B) to redeem, purchase or acquire in
any manner any of the Subject Interests or any securities that are convertible,
exercisable or exchangeable there into.

(d) MRD LLC is an “accredited investor,” as such term is defined in Regulation D
of the Securities Act, and it is MRD LLC’s intention to acquire the Shares for
its own account, for investment purposes, and not with a view to, or for, resale
in connection with any sale or distribution thereof (other than pursuant to
Section 2.03 above) in violation of the

 

6



--------------------------------------------------------------------------------

Securities Act, any applicable state blue sky law or any other applicable
securities law. MRD LLC understands that no Governmental Authority has passed
upon the Shares or made any findings or determination as to the fairness of this
investment. MRD LLC understands and acknowledges that the Shares have not been
registered under the Securities Act or under state securities laws and that the
sale of the Shares hereunder is being made pursuant to exemptions from
registration that may depend upon MRD LLC’s investment intention. MRD LLC also
understands and acknowledges that the Shares may not be transferred (other than
pursuant to Section 2.03 above) unless they are registered under the Securities
Act or an exemption from such registration is available thereunder and under
applicable state securities Laws. MRD LLC acknowledges that the Company is
relying on these representations.

5.03 Representations and Warranties of MRD Holdco. MRD Holdco hereby represents
and warrants that the following statements are true and correct as of the date
hereof.

(a) MRD Holdco is an “accredited investor,” as such term is defined in
Regulation D of the Securities Act, and it is MRD Holdco’s intention to acquire
the Shares for its own account, for investment purposes, and not with a view to,
or for, resale in connection with any sale or distribution thereof in violation
of the Securities Act, any applicable state blue sky law or any other applicable
securities law. MRD Holdco understands that no Governmental Authority has passed
upon the Shares or made any findings or determination as to the fairness of this
investment. MRD Holdco understands and acknowledges that the Shares have not
been registered under the Securities Act or under state securities laws and that
the sale of the Shares hereunder is being made pursuant to exemptions from
registration that may depend upon MRD Holdco’s investment intention. MRD Holdco
also understands and acknowledges that the Shares may not be transferred unless
they are registered under the Securities Act or an exemption from such
registration is available thereunder and under applicable state securities Laws.
MRD Holdco acknowledges that the Company is relying on these representations.

5.04 Representations and Warranties of the Company. The Company hereby
represents and warrants that the following statements are true and correct as of
the date hereof.

(a) Shares. The Shares issued pursuant hereto have been duly authorized and are
validly issued, fully paid and non-assessable and are free of any and all liens
and restrictions on transfer, other than applicable state and federal securities
laws and any such liens or restrictions on transfer as are created by the
recipients of such Shares.

ARTICLE VI.

RELEASES

6.01 Company Release. Except as expressly provided in Section 6.02:

(a) The Company does hereby finally, unconditionally, irrevocably, and
absolutely release, acquit, remise, and forever discharge MRD LLC, MRD Holdco
and any of their respective officers, employees, agents, representatives,
stockholders, contractors, subcontractors and affiliates (collectively, the “MRD
Group”) from and against any and all accounts, agreements, avoidance actions,
bills, bonds, causes, causes of action, charges, claims,

 

7



--------------------------------------------------------------------------------

complaints, contracts, controversies, costs, counterclaims, damages, debts,
demands, equitable proceedings, executions, expenses, legal proceedings,
liabilities, losses, matters, objections, obligations, orders, proceedings,
reckonings, remedies, rights, setoffs, suits, sums of money, of any kind, at
common law, statutory or otherwise, whether known or unknown, whether matured or
unmatured, whether absolute or contingent, whether direct or derivative, whether
suspected or unsuspected, whether liquidated or unliquidated (including breach
of contract, breach of any special relationship, breach of duty of care, breach
of duty of loyalty, breach of fiduciary duty, concealment, conflicts of
interest, conspiracy, control, course of conduct or dealing, debt
recharacterization, deceit, deceptive trade practices, deepening insolvency,
defamation, disclosure, duress, economic duress, equitable subordination, fraud,
fraudulent conveyance, fraudulent transfer, fraudulent inducement, gross
negligence, insolvency law violations, interference with contractual and
business relationships, misrepresentation, misuse of insider information,
negligence, breach of obligation of fair dealing, breach of obligation of good
faith and fair dealing, breach of obligation of good faith, preference, secrecy,
securities and antitrust laws violations, substantive consolidation, tying
arrangements, unconscionability, usury, violations of statutes and regulations
of governmental entities, instrumentalities and agencies, wrongful recoupment or
setoff, or any tort, whether common law, statutory or in equity) (each, a
“Claim,” and collectively, the “Claims”), that the Company has, may have had,
may now have or may have in the future, directly, indirectly or derivatively,
against any member of the MRD Group, to the extent the same (i) relate to any
actions, omissions, failure to take action, breaches, violations or similar
event arising, occurring or accruing prior to and including the date hereof,
including as a result of, or in relation to, any negligence of any member of the
MRD Group, and (ii) either (x) arise under or relate in any manner to any of the
organizational or governing documents of any Subject Entity or any subsidiary or
member thereof, (y) arise in connection with or are related in any manner to MRD
LLC acting in its capacity as a member, agent, partner or representative of any
Subject Entity or any subsidiary or member thereof (whether such any action is
authorized, appropriate or in compliance with any law, rule or regulation) or
(z) relate in any manner to any member of the MRD Group’s direct or indirect
ownership in any Subject Entity or any subsidiary of a Subject Entity, or any
member of the MRD Group’s management, control or action taken on behalf of any
Subject Entity or any subsidiary of a Subject Entity prior to the date hereof
(whether authorized, appropriate or in compliance with any law, rule or
regulation), excluding in all respects any actions, omissions, failure to take
action, breaches, violations or similar event to the extent arising out of or
resulting from the gross negligence or willful misconduct of any member of the
MRD Group.

(b) Except as expressly provided in this Article VI, the Company does hereby
irrevocably waive and covenant and agree to forbear and refrain from, directly
or indirectly, asserting any Claim, or commencing, instituting, or causing to be
commenced or instituted any legal, arbitral or equitable proceeding or action of
any kind, whether actual, asserted or prospective, against any member of the MRD
Group based upon any Claim released or purported to be released hereby.

(c) The Company does hereby acknowledge, understand, and agree that the
execution of this Agreement does not constitute in any manner whatsoever an
admission of liability on the part of any member of the MRD Group for any
matter(s) covered by this Agreement, and that such liability is specifically
denied.

 

8



--------------------------------------------------------------------------------

(d) THE RELEASE IN SECTION 6.01(a) IS SPECIFICALLY INTENDED TO OPERATE AND BE
APPLICABLE EVEN IF IT IS ALLEGED, CHARGED OR PROVEN THAT ALL OR SOME OF THE
CLAIMS OR DAMAGES RELEASED WERE IN VIOLATION OF ANY LAW, RULE OR REGULATION OR
CAUSED BY ANY ACTS OR OMISSIONS, WHETHER CONSTITUTING NEGLIGENCE OR OTHERWISE
(BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OF OR BY THE COMPANY OR ANY
MEMBER OF THE MRD GROUP.

6.02 Excluded Rights and Obligations. Notwithstanding anything to the contrary
in this Agreement, the execution and delivery of this Agreement shall not impair
or diminish any right or obligation of any Party under, nor shall anything in
this Agreement operate as a release of any Claim that any Party may have against
any other Party or any affiliate of such Party or be construed to restrict,
limit or prohibit any Party from initiating or prosecuting any suit or making
any Claim with respect to this Agreement or any rights to indemnification in
favor of any Party under any other contract, agreement or arrangement.

ARTICLE VII.

MISCELLANEOUS

7.01 Notices.

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, courier service or personal delivery:

(a) if to MRD LLC or MRD Holdco:

 

    1301 McKinney Street, Suite 2100

    Houston, TX 77010

    Attention:        General Counsel

    Telephone:      (713) 588-8300

    Facsimile:       (713) 588-8301

(b) if to the Company:

 

    1301 McKinney Street, Suite 2100

    Houston, TX 77010

    Attention:        General Counsel

    Telephone:      (713) 588-8300

    Facsimile:       (713) 588-8301

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered, when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

7.02 Costs. The Company shall pay all expenses, fees and costs, including sales,
use and similar taxes, arising out of the contributions made hereunder, and
shall pay all documentary, filing, recording, transfer, deed and conveyance
taxes and fees required in connection therewith. In addition, the Company shall
be responsible for all costs, liabilities and expenses (including court costs
and reasonable attorneys’ fees) incurred in connection with the delivery of any
document pursuant to Article IV.

 

9



--------------------------------------------------------------------------------

7.03 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this agreement as a whole, including all Exhibits
attached hereto, and not to any particular provision of this Agreement. All
references herein to Articles, Sections, and Exhibits shall, unless the context
requires a different construction, be deemed to be references to the Articles
and Sections of this Agreement, and the Exhibits attached hereto, and all such
Exhibits attached hereto are hereby incorporated herein and made a part hereof
for all purposes. All personal pronouns used in this Agreement, whether used in
the masculine, feminine, or neuter gender, shall include all other genders, and
the singular shall include the plural and vice versa. The terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation.”

7.04 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and assigns.

7.05 No Third Party Rights. The provisions of this Agreement are intended to
bind the Parties as to each other and, except for Article VI of this Agreement,
are not intended to and do not create rights in any other Person or confer upon
any other Person any benefits, rights or remedies, and no Person is or is
intended to be a third party beneficiary of any of the provisions of this
Agreement.

7.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one agreement binding on the Parties.

7.07 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas applicable to contracts made and
to be performed wholly within such state, without giving effect to conflict of
laws principles thereof.

7.08 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid, and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

7.09 Amendment or Modification.

(a) No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed (i) in the case of an amendment, by
all Parties and (ii) in the case of a waiver, (A) if such waiver is to be
effective against the Company, by the Company, (B) if such waiver is to be
effective against MRD LLC, by MRD LLC and (C) if such waiver is to be effective
against MRD Holdco, by MRD Holdco.

 

10



--------------------------------------------------------------------------------

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

7.10 Integration. This Agreement and the instruments referenced herein supersede
all previous understandings or agreements among the Parties, whether oral or
written, with respect to its subject matter. This document and such instruments
contain the entire understanding of the Parties. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date hereof.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

MEMORIAL RESOURCE DEVELOPMENT CORP. By:  

/s/ John A. Weinzierl

Name:   John A. Weinzierl Title:   Chief Executive Officer MEMORIAL RESOURCE
DEVELOPMENT LLC By:  

/s/ John A. Weinzierl

Name:   John A. Weinzierl Title:   Chief Executive Officer MRD HOLDCO LLC By:  

/s/ John A. Weinzierl

Name:   John A. Weinzierl Title:   Chief Executive Officer

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Subject Governing Documents

 

Name

  

Title of Subject Governing Document(s)

  

Date

Memorial Production Partners GP LLC (Delaware limited liability company)

   Certificate of Formation    April 27, 2011    Second Amended and Restated
Limited Liability Company Agreement    December 18, 2013 MRD Operating LLC
(Delaware limited liability company)    Certificate of Formation    November 6,
2012    Limited Liability Company Agreement    November 7, 2012 Classic
Hydrocarbons GP Co., L.L.C. (Texas limited liability company)    Second Amended
and Restated Certificate of Formation    June 18, 2014    Second Amended and
Restated Limited Liability Company Agreement    June 18, 2014 Classic
Hydrocarbons Holdings, L.P. (Texas limited partnership)    Certificate of
Formation    June 2, 2006    Third Amended and Restated Agreement of Limited
Partnership    June 18, 2014 Black Diamond Minerals LLC (Delaware limited
liability company)    Amended and Restated Certificate of Formation    November
1, 2013    Second Amended and Restated Limited Liability Company Agreement   
November 1, 2013 WildHorse Resources, LLC (Delaware limited liability company)
   Amended and Restated Certificate of Formation    June 18, 2014    Amended and
Restated Limited Liability Company Agreement    June 18, 2014 Memorial Resource
Finance Corp. (Delaware corporation)    Certificate of Incorporation    December
3, 2013    Bylaws    December 3, 2013



--------------------------------------------------------------------------------

Name

  

Title of Subject Governing Document(s)

  

Date

Beta Operating Company, LLC (Delaware limited liability company)    Certificate
of Formation    November 25, 2009    Limited Liability Company Agreement, as
amended by the First Amendment thereto dated September 20, 2011 and the Second
Amendment thereto dated December 12, 2012    November 25, 2009